                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 DONALD BERNARD, SR.,                                    Civil Action No. 18-15996 (JMV)

                Petitioner,

        v.                                                  MEMORANDUM ORDER

 UNITED STATES OF AMERICA,

                Respondent.


       This matter comes before the Court on Petitioner Donald Bernard’s motions for leave to

amend and supplement his motion to vacate sentence and for a stay of this matter. (ECF Nos. 19-

20). By way of background, Petitioner filed his motion to vacate sentence in this matter on or

about November 9, 2018. (ECF No. 1). On November 26, 2018, Judge Linares, who was then

assigned to this matter, directed the Government to file a response to the motion. (ECF No. 2).

Following an extension, the Government filed its answer in this matter on February 18, 2019.

(ECF No. 12). Because Petitioner did not initially receive a copy of the answer, Judge Linares

directed that the answer be sent to him and granted him sixty days to file a reply on April 24, 2019.

(ECF No. 15).

       On June 10, 2019, in lieu of his reply, Petitioner filed a motion to amend or supplement his

motion to vacate sentence. (ECF No. 19). In his motion, Petitioner alleges that he, apparently for

the first time, received a copy of the information to which he pled guilty in one of his underlying

criminal cases, (see Docket No. 16-004 at ECF No. 1; cf. ECF No. 19 at 24-26), through discovery

in an unrelated tax case in New Jersey. (ECF no. 19 at 3). Petitioner therefore wishes to amend

his previous motion to vacate sentence to add several claims based on counsel’s alleged failure to

show him the information to which he pled guilty. (Id. at 4-5). Specifically, Petitioner wishes to
add the following claims – that counsel was ineffective for failing to review the information with

Petitioner, that his guilty plea should be overturned as unknowing and involuntary because the

information was not reviewed with him, and that counsel was ineffective for failing to object to

certain unspecified aggravating factors that enhanced his sentence allegedly “based upon a civil

standard.” (Id. at 4-5). Although Petitioner never previously raised any of these claims, he asserts

that they are not “new” and should relate back to his prior claims because he previously raised a

cumulative ineffective assistance of counsel claim in his original motion. As briefed in his original

motion, however, Petitioner’s cumulative ineffective assistance claim merely raised all his other

original claims cumulatively – none of which were premised on the facts Petitioner now attempts

to raise.

        Pursuant to Federal Rule of Civil Procedure 15(a)(2), because a responsive filing was filed

before Petitioner’s amendment motion, and because the Government has not consented to the

amendment, Petitioner may amend or supplement his petition in this matter if granted leave by the

Court. Although leave to amend is often freely given where there has been no undue delay, bad

faith, or dilatory action on the part of the party seeking to amend, a motion to amend should not

be granted where the amendment would be futile. See In re Merck & Co., Inc. Securities,

Derivative & ERISA Litigation, 493 F.3d 393, 400 (3d Cir. 2007); see also Russell v. Martinez,

325 F. App’x 45, 46 (3d Cir. 2009) (permission to amend habeas petition “need not be granted

where the amendment would be futile”). “‘Futility means that the [proposed amendment] would

fail to state a claim upon which relief could be granted.” Id. (quoting In re Burlington Coat Factory

Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). An amendment which would be barred by the

applicable statute of limitations would therefore be futile unless it related back to the date of the




                                                 2
original pleading pursuant to Rule 15(c). See United States v. Santarelli, 929 F.3d 95 (3d Cir.

2019) (slip op at 6-10). 1

        In his motion, Petitioner essentially admits that, absent relation back, his new claims would

be time barred. In any event, because motions to vacate sentence are subject to a one year

limitations period, see 28 U.S.C. § 2255(f), which Petitioner admits began to run when he withdrew

his appeal on November 17, 2017, Petitioner’s one year limitations period had elapsed in

November 2018, and his proposed supplemental/amended claims would clearly be time barred

absent relation back. 2 As the Third Circuit has recently explained,

                Pursuant to Rule 15(c), an amendment that is otherwise untimely
                “relates back to the date of the original pleading when . . . the
                amendment asserts a claim or defense that arouse out of the conduct,
                transaction or occurrence set out – or attempted to be set out – in the
                original pleading.” Fed. R. Civ. P. 15(c)(1)(B). The Supreme Court
                has cautioned that courts should not interpret “conduct, transaction,
                or occurrence” in such a broad manner so as to construe essentially
                all amendments as permissible under the relation-back doctrine. See
                Mayle v. Felix, 545 U.S. 644, 656-57 [] (2005). For example, in the
                habeas context, the Supreme Court has refused to interpret “conduct,
                transaction, or occurrence” as broadly encompassing a “habeas
                petitioner’s trial, conviction, or sentence,” reasoning that “[u]nder
                that comprehensive definition, virtually any new claim introduced
                in an amended petition will relate back, for federal habeas claims,
                by their very nature challenge the constitutionality of a conviction
                or sentence, and common attack proceedings anterior thereto.” Id.
                Instead, it has counseled that an amendment relates back to a habeas
                petition under Ruel 15(c) “[s]o long as the original and amended


1
  Although the formal citation for this case is currently available and the case is available on
Westlaw, F.3d page numbers are not currently available via Westlaw. This Court thus refers to
the page numbers of the slip opinion.
2
  As the document Petitioner claims he did not possess before May 2019, the information to which
he pled guilty, was by his own admission in the possession of his attorney and was in any event
freely available as part of the docket of his criminal matter, that Petitioner did not physically obtain
a copy until May 2019 does not provide for a later start date of the limitations period. See 28
U.S.C. § 2255(f)(4) (permitting a later start date only where “the facts supporting the claim or
claims presented could have been discovered through the exercise of due diligence” on a date later
than the date when the conviction became final).
                                                   3
               petitions state claims that are tied to a common core of operative
               facts.” Id. at 664[.]

Santarelli, 929 F.3d 95 (slip op at 9-10). Fair notice is thus the touchstone for determining whether

claims relate back, and a claim will not relate back where his original pleading did not give fair

notice of the legal theory to be relied upon. Id. at 10. Thus, while an amendment which restates

a prior claim in further detail related to the conduct, transaction or occurrence previously asserted

will relate back, id., a party may not raise a “completely new” claim of ineffective assistance of

counsel in a late filed amendment merely because he previously raised a general ineffective

assistance of counsel claim. See, e.g., United States v. Duffus, 174 F.3d 333, 337 (3d Cir. 1999).

       Here, Petitioner attempts to render his new claims, one of which is not even a claim of

ineffective assistance of counsel, timely through relation back merely because he previously raised

the most general of all claims of ineffective assistance of counsel – a claim that counsel’s

cumulative actions discussed in the original motion combined amount to ineffective assistance

even if those claims individually are insufficient. Although Petitioner believes he is merely

providing more facts to support that claim, it is clear that his new claims are completely unrelated

to those raised in his original petition. Petitioner himself can connect them only loosely to his

cumulative ineffective assistance of counsel claim. That claim, however, was not so broad as

Petitioner believes – in it he merely reasserted his originally enumerated claims cumulatively, none

of which dealt with the issues Petitioner now seeks to address.           As Petitioner’s proposed

supplemental/amended claims are not related to the claims of ineffective assistance previously

raised, that they rely on the same type of claim – ineffective assistance of counsel – is not enough

to permit them to relate back. Id. Petitioner’s new claims are not based upon a common core of

operative facts as his original claims, and relation back is therefore not warranted. As Petitioner’s

new claims do not relate back, and, as Petitioner has provided no other basis for this Court to find

                                                 4
them timely, and as this Court perceives no such basis from the motion, Petitioner’s proposed

amendment is time barred and in turn futile. Petitioner’s motion to amend, (ECF No. 19), is

therefore denied.

          Because Petitioner’s motion to amend shall be denied, his motion for a stay (ECF No. 20),

which sought only a stay of this matter so that his motion to amend could be considered, is also

denied as moot. Because Petitioner’s request for a stay could be construed as a request to permit

him to file a reply brief after the motion to amend is decided, however, this Court shall provide

Petitioner with a final extension of time and permit him to file his reply within forty-five days of

the date of this order.

          For the foregoing reasons, and for good cause shown,

          IT IS THEREFORE on this 5th day of August, 2019,

          ORDERED that the Petitioner’s motion to amend (ECF No. 19) is DENIED; and it is

further

          ORDERED that Petitioner’s motion seeking a stay (ECF No. 20) is DENIED as moot; and

it is further

          ORDERED that Petitioner may file his reply in support of his motion to vacate sentence

within forty-five (45) days of the date of this Order; and it is finally

          ORDERED that the Clerk of the Court shall serve a copy of this Order upon Respondent

electronically and upon Petitioner by regular mail.




                                                       s/ John Michael Vazquez
                                                       Hon. John Michael Vazquez,
                                                       United States District Judge




                                                   5
